Citation Nr: 0126987	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  01-02 040	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to nonservice-connected pension benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant served on active duty from February 3, 1961, to 
June 5, 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

A hearing was held at the RO in August 2001 before the Board 
member rendering the determination in this claim.  A 
transcript of the hearing has been included in the claims 
folder for review. 

At the August 2001 hearing, the appellant was accompanied by 
another veteran who assisted him in the presentation of his 
claims.  This other veteran has not been recognized by VA as 
an accredited representative or as an agent or attorney for 
the preparation, presentation, and prosecution of this 
particular claim.  38 U.S.C.A. §§ 5901, 5903, 5904; 38 C.F.R. 
§§ 14.629, 20.605.

The veteran's claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) secondary to 
tobacco use was denied by the RO in December 1997.  The 
veteran initiated an appeal from this decision, and the RO 
issued a statement of the case (SOC) regarding this issue in 
February 1998.  The veteran did not file a timely substantive 
appeal and the December 1997 decision became final in the 
absence of clear and unmistakable error (CUE).  In June 2000, 
the veteran alleged CUE as to the December 1997 decision and 
in a May 2001 rating decision the RO held that the decision 
did not contain CUE.  By a letter dated May 31, 2001, the RO 
notified the veteran that his claim of entitlement to service 
connection for COPD secondary to tobacco use was denied.  In 
June 2001, the veteran filed a notice of disagreement (NOD) 
as to the May 2001 decision and also requested review of that 
decision pursuant to 38 C.F.R. § 3.2600.  The RO has not yet 
reviewed the decision pursuant to 38 C.F.R. § 3.2600 or 
issued a statement of the case (SOC) as to this matter.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a claimant has filed a NOD and the RO has 
not issued a SOC, the issue must be remanded to the RO for a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Hence, this matter will be the subject of a remand 
at the end of this decision.


FINDING OF FACT

The veteran did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The veteran does not meet the basic criteria for entitlement 
to a nonservice-connected pension.  38 U.S.C.A. §§ 101, 1521, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.2, 3.3 (2001); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In August 2001, VA issued regulations implementing the 
provisions of the VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits."  
See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board concludes the discussions in the rating decision, 
the SOC and a letter dated in February 2001 informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  The RO has obtained all relevant records as to 
this issue.  VA has met the enhanced duty to notify and duty 
to assist required by the VCAA.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

VA regulations provide that a veteran of any period of war 
who becomes permanently and totally disabled due to non-
service-connected disability, not the result of his or her 
own willful misconduct, is entitled to a pension if need is 
shown.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  The veteran 
must have served in the active military, naval or air service 
(1) for at least ninety days during a period of war; or (2) 
during a period of war and was discharged or released from 
service for a service-connected disability; or (3) for at 
least ninety consecutive days which began or ended during a 
period of war; or (4) for an aggregate of at least ninety 
days in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3.

The following periods are recognized as wartime service 
during the Vietnam era:  (1) the period beginning on February 
28, 1961, and ending on May 7, 1975, inclusive, in the case 
of a veteran who served in the Republic of Vietnam during 
that period; and (2) the period beginning on August 5, 1964, 
and ending on May 7, 1975, inclusive, in all other cases.  38 
U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

The veteran's service records reveals that he served on 
active duty from February to June 1961.  He had no service in 
the Republic of Vietnam.  There is no evidence of record, nor 
is it contended, that the veteran had additional periods of 
active service.

VA is bound by the findings of the service department with 
respect to the type or classification of a service member's 
military service and discharge therefrom.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  

The veteran offered testimony in support of his claim at a 
Travel Board hearing in August 2001.  While the Board 
acknowledges the veteran's contentions as presented during 
his hearing, in essence, that the regulations concerning a 
nonservice-connected pension were inconsistent with the law, 
the Board is bound in its decisions by VA regulations.  
38 U.S.C.A. § 7104(c).  As the United States Court of Appeals 
for Veterans Claims (Court) held in reviewing a comparable 
factual scenario, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), there is simply no authority in law which would 
permit the VA to grant appellant's request for relief in a 
case such as this.  In the Sabonis case, the Court held that 
where the law and not the evidence is dispositive of a claim, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis, 6 
Vet. App. at 430.  Accordingly, the benefit sought on appeal 
is denied.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


REMAND

As noted above, the RO issued a rating decision in May 2001 
which addressed the issue of whether the decision to deny 
service connection for chronic obstructive pulmonary disease 
secondary to tobacco use was clearly and unmistakably 
erroneous.  A statement signed by the veteran and received by 
VA in June 2001 constituted a NOD to the May 2001 rating 
decision.  Thus, this issue has been placed in appellate 
status.  As noted above, in Manlincon v. West, 12 Vet. App. 
238 (1999), the Court held in circumstances where a NOD is 
filed but a SOC has not been issued, the Board must remand 
the claim to the RO for issuance of a SOC.

The Board notes that testimony and argument regarding this 
matter were presented at the hearing in August 2001 and that 
additional evidence was submitted to the Board in August 2001 
regarding this matter.  The attention of the RO is directed 
to this material.  The appellant has requested that the Board 
assume jurisdiction of this matter.  However, as noted above, 
the Court has held that in a case such as this, where a SOC 
has not yet been issued, the Board must remand the case to 
the RO.  Manlincon, supra.

Accordingly, this matter is REMANDED for the following 
action:

The RO should address the issue of 
whether the decision to deny service 
connection for chronic obstructive 
pulmonary disease secondary to tobacco 
use was clearly and unmistakably 
erroneous, taking into consideration the 
arguments and information provided at the 
August 2001 hearing and in correspondence 
received at the Board that same month.  
If this matter is not resolved to the 
appellant's satisfaction, the RO should 
issue the veteran a SOC regarding this 
matter.

The Board notes that in order for the appellant to obtain 
appellate review of this issue, he must follow the regulatory 
provisions governing the submission of a substantive appeal 
in order to perfect his appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.202, 20.302(b) (2001).  The 
case should only be returned to the Board following the 
issuance of the SOC if this issue is perfected by the filing 
of a timely substantive appeal.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

